Case 1:20-cv-02214-SEB-DLP Document 1 Filed 08/24/20 Page 1 of 4 PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

JAMES GRAY,

              Plaintiff,

              v.                                                     CAUSE NO. 1:20-cv-2214

MENARD, INC.,

              Defendant.

                              PETITION FOR REMOVAL OF ACTION

         Defendant Menard, Inc., by counsel, and for its Petition for Removal of Action, Menard

Inc., states as follows:

         1.        On June 30, 2020, Plaintiff filed his Complaint against Defendants Menard, Inc.,

(hereinafter “Menards”) in the Marion Superior Court Civil Division 10, under Cause Number

49D10-2006-CT-021674.

         2.        In his Complaint, Plaintiff alleges that on March 4, 2020, he was an invitee on the

Menard’s premises when slipped and fell, causing him injuries and damages.

         3.        Plaintiff alleges that he sustained damages as a result of an incident at a Menard’s

store.

         4.        Plaintiff is a citizen of the State of Indiana.

         5.        Defendant is incorporated under the laws of the State of Wisconsin with its

principal place of business in Eau Claire, Wisconsin.

         6.        Defendant contends that this cause is removable under 28 U.S.C. § 1332 and none

of the impediments to removal under 28 U.S.C. § 1445 are present in this action.
Case 1:20-cv-02214-SEB-DLP Document 1 Filed 08/24/20 Page 2 of 4 PageID #: 2




        7.      Defendant certifies that to the best of its knowledge, information and belief, the

amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest

and costs, as Plaintiffs' Complaint has a prayer for damages as exceeding $75,000.00 and alleges

that Defendant breached its duty to Plaintiffs causing James Gray to incur “medical expenses and

other special expenses, and will incur future medical expenses, lost wages and other special

expenses”

        8.      Defendant was served with Plaintiffs' Complaint by certified mail on July 6, 2020.

Pursuant to Marion County Superior Court 10’s Order on Defendant’s Motion for Extension of

Time dated July 14, 2020, Defendant’s Answer to Plaintiff’s Complaint is due on August 24, 2020.

        9.      Defendant sought to ascertain the amount in controversy from Plaintiff’s counsel

on July 20, 2020, July 28, 2020, and August 21, 2020. On August 21, 2020, Plaintiff’s counsel

confirmed that Plaintiff is unable to limit his damages to $75,000 or lesser.

        10.     This Petition for Removal is being filed with the Court within thirty (30) days after

determining that the basis for diversity jurisdiction exists.

        11.     Copies of all pleadings filed in the state court action that are in the possession of

Defendant are attached as “Exhibit A”.

        12.     Contemporaneously, a written notice is being provided to all adverse parties and to

the Clerk of the Marion Superior Court, Civil Division 10 that this Petition of Removal is being

filed in this Court.

        WHEREFORE, Defendant, Menard, Inc., prays that the entire state court action pending

in the Marion Superior Court, Civil Division 10 of Indiana, under Cause Number 49D10-2006-

CT-021674, be removed to this Court for all further proceedings.

        Dated: August 24, 2020.
Case 1:20-cv-02214-SEB-DLP Document 1 Filed 08/24/20 Page 3 of 4 PageID #: 3




                                             Respectfully submitted,

                                             KOPKA PINKUS DOLIN PC


                                             By: /s/ Jessica N. Hamilton
                                                 Jessica N. Hamilton, Atty No. 34268-71
                                                 Leslie B. Pollie, Atty No. 25716-49
                                                 Attorneys for Menard, Inc.



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, the foregoing has been filed through the Court’s
ECF system and notice has been electronically served on all counsel of record. Parties may
access this filing through the Court’s system.

Chris Moeller
Law Office of Ken Nunn
104 South Franklin Road
Bloomington, IN 47404
Attorney for Plaintiffs
chrism@kennunn.com
                                               /s/ Jessica N. Hamilton
                                             Jessica N. Hamilton

KOPKA PINKUS DOLIN PC
550 Congressional Boulevard
Suite 310
Carmel, IN 46032
(317) 818-1360 | office
(317) 818-1390 | fax
jnhamilton@kopkalaw.com
Case 1:20-cv-02214-SEB-DLP Document 1 Filed 08/24/20 Page 4 of 4 PageID #: 4
